FILED

UNITED STATES DISTRICT COURT DEC 1 7 20"!

Clerk. U.S. District 8. Bankru tc
FOR THE DISTRICT OF COLUMBIA Courtstorthe District of amiable

Jermaine J. Dunlap, )
Plaintiff, )
V. ) Civil Action No. 14-1699 (UNA)
Superior Court 3
of the City of San Bemardino et al., )
Defendants. )
MEMORANDUM OPINION

Plaintiff is a California state prisoner who has submitted yet another document comprised
of incoherent statements and inexplicable attachments. “Similar to the plaintiff’ s prior actions,
this action is difﬁcult to comprehend.” Dunlap v. Dep ’t of Review Board, No. 14-0145, 2014
WL 414156 (D.D.C. Jan. 30, 2014), citing Dunlap v. Board of Prison Hearings, N0. 1:08-cv-
1770, 2009 WL 1759651, at *3 (ED. Cal. Jun. 22, 2009) (dismissing amended habeas petition
presenting “the same incomprehensible allegations [stated] on three separate [prior] occasions”).
The document initiating this action presents no discernible facts to state a claim. Hence, this
case will be dismissed pursuant to 28 U.S.C. § 1915A for failure to state a claim upon which
relief can be granted. See Dunlap, 2014 WL 414156 (same). A separate Order accompanies this

Memorandum Opinion.

Date: December  ,2014